     Case 1:15-cr-10146-NMG Document 581 Filed 01/04/21 Page 1 of 5



                   United States District Court
                     District of Massachusetts


                                   )
United States of America           )
                                   )
           v.                      )     Criminal Action No.
                                   )     15-10146-NMG
Desmond Person,                    )
                                   )
           Defendant.              )
                                   )



                          MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the motion of defendant Desmond

Person (“defendant” or “Person”) for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).

I.   Background

     In October, 2016, defendant pled guilty to one count of an

indictment charging him with conspiracy to distribute cocaine

base, cocaine, heroin and oxycodone.      In January, 2017, this

Court sentenced him to 104 months in prison and four years of

supervised release.     Person is currently incarcerated at FCI

Otisville (New York) and his projected release date is September

9, 2022.




                                  -1-
      Case 1:15-cr-10146-NMG Document 581 Filed 01/04/21 Page 2 of 5



      Person moves to convert the remainder of his prison

sentence to home confinement or, in the alternative, to

confinement in a Residential Recovery Center until suitable

housing is secured.    He contends that his incarceration puts him

at high risk of contracting COVID-19, particularly in light of

his chronic asthma and reduced intellectual capacity, and that

the balance of factors laid out in 18 U.S.C. § 3553(a) weigh in

favor of his release.     The government disagrees and urges this

Court to deny defendant’s motion.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Any modification must be made

pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has

      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's
      facility, whichever is earlier.




                                   -2-
     Case 1:15-cr-10146-NMG Document 581 Filed 01/04/21 Page 3 of 5



§ 3582(c)(1)(A).   Even if all other requirements are satisfied,

a court should grant a motion for release only if it determines

that the defendant is no longer a danger to the public. Id.

     B. Application

     Mr. Person is not entitled to a modification of his

sentence pursuant to § 3582(c)(1)(A).

     Defendant claims to suffer from two conditions that

purportedly place him at such an increased risk of severe

illness from COVID-19 to warrant his release.       With respect to

the first, asthma, the Centers for Disease Control and

Prevention have indicated that moderate-to-severe asthma may

increase the risk of serious illness from COVID-19.        Although

Person has been prescribed an albuterol inhaler to treat his

asthma, it is not clear that he suffers from a severe or even

moderate form of such condition.     In fact, his medical records

show that his inhaler is not for daily use and include notes

indicating that defendant suffers from

     [i]ntermittent [a]sthma which is well controlled . . .
     [and] sparing use of inhaler usually only during season
     changes and exercise.

     Person also claims to suffer from severe cognitive

impairment and urges release on that basis.       He proffers no

facts, however, to suggest that his intellectual disability


                                  -3-
     Case 1:15-cr-10146-NMG Document 581 Filed 01/04/21 Page 4 of 5



substantially diminishes his capacity to care for himself and to

participate in measures to protect against the transmission of

COVID-19.    Accordingly, defendant has not shown that his asthma

or intellectual disability constitute “extraordinary and

compelling” reasons for his release.

     Even if Person’s asthma and intellectual disability

together constituted an extraordinary and compelling reason for

release, a reduction in his sentence would be inconsistent with

the § 3553(a) factors and the need to ensure the safety of the

public. See United States v. Chukwuemeka Eze, 2020 U.S. Dist.

LEXIS 191121, at *5-6 (D. Mass. 2020) (denying the compassionate

release motion of a defendant suffering from asthma, obesity and

hypertension where release would be inconsistent with the

§ 3553(a) factors); United States v. Jermaine Whinleton, 2020

U.S. Dist. LEXIS 232373, at *6-9 (D. Me. 2020) (denying an

asthmatic defendant’s motion for compassionate release because

he poses a danger to the public).

     Defendant is a career offender with a lengthy criminal

history replete with convictions for offenses involving drugs

and violence, including one for armed assault with intent to

murder.     Accordingly, his early release would pose a danger to

the community.     The seriousness of the offense and the need for


                                  -4-
     Case 1:15-cr-10146-NMG Document 581 Filed 01/04/21 Page 5 of 5



just punishment and respect for the law weigh heavily against

Mr. Person’s release. § 3553(a)(2).

                                 ORDER

     Accordingly, defendant’s motion for compassionate release

(Docket No. 576) is DENIED without prejudice.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated January 4, 2021




                                  -5-
